Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection Repeated
1.	The 35 U.S.C. 102(a) rejection of claims 16-22,26-32,35-36 anticipated by Naarmann et al. has been repeated as previously made in office action 7/21/22. 
	As to new claims 35-36, Naarmann et al. discloses wherein both the positive and negative connection elements protrude outwardly beyond the top cell side and the bottom cell side (figure 1, A,V) and wherein the positive contact region is attached to a flat surface of the cell top side and the negative contact region is attached to a further flat surface the cell bottom side, or vice versa (figure 1, A,V).
2.	The 35 U.S.C. 103(a) rejection of claims 23-25 unpatentable over Naarmann et al. has been repeated as previously made in office action 7/21/22.
Allowable Subject Matter
Claims 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fail to teach or suggest wherein the cell top side and cell bottom side are each planar and have a larger surface area than any other sides of the pouch cell or wherein the cell top side and cell bottom side are each planar and have a larger surface area that the cell edge strip. Applicant teaches this design to ensure contact connection of the individual cells and to produce reversible connection between the respective contact regions of the layered pouch cells. 
Response to Arguments
Applicant's arguments filed 10/20/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Naarmann fail to disclose a pouch cell, Naarmann discloses a rectangular flat cell which is well known in the art as a pouch cell. Also Naarmann discloses packaging plastic materials as the housing material (page 1). A pouch can be defined as a packet and a packet can be defined as a small thin package and Naarmann discloses packaging materials for the housing therefore, Naarmann discloses a pouch cell. 
In response to applicant’s argument that Naarmanm fail to disclose the positive contact region being located exclusively on the cell top side and the negative contact region being located exclusively on the cell bottom side, the battery disclosed by Naarmann can be rotated so as to meet this limitation so that the positive contact region being located exclusively on the cell top side and the negative contact region being located exclusively on the cell bottom side. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724